Order entered April 30, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00340-CR

                        JANINE JOYCE CHARBONEAU, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-80751-2012

                                            ORDER
       By order entered April 3, 2013, the Court denied without prejudice the March 27, 2013

motion to withdraw filed by Tonda Curry, counsel for appellant, for noncompliance with the

requirements of rule 6.5 of the rules of appellate procedure. Curry’s April 23, 2013 motion to

withdraw is before the Court. Curry’s new motion also does not comply with rule 6.5 governing

the requirements to withdraw from representation. See TEX. R. APP. P. 6.5.

       Specifically, the motion does not contain (1) a list of current deadlines and settings in the

case; (2) appellant’s last known address and telephone number; (3) a statement that a copy of the

motion was delivered to appellant; and (4) a statement that appellant was notified in writing of

her right to object to the motion. See TEX. R. APP. P. 6.5(a). Additionally, the certificate of

service in the motion reflects service on the Collin County District Attorney but does not reflect
the motion was delivered to appellant either in person or by both certified and first-class mail.

See id. at 6.5(b).

          The Court DENIES Curry’s April 23, 2013 motion to withdraw. Curry is ORDERED to

file a motion to withdraw that complies with Texas Rule of Appellate Procedure 6.5 within

FIFTEEN DAYS of the date of this order. If Curry fails to comply with this order, the appeal

will be abated for a hearing in the trial court regarding the status of appellant’s representation on

appeal.


                                                      /s/     LANA MYERS
                                                              JUSTICE